In an action to recover damages for injuries sustained by plaintiff when she stepped into a hole in a public highway, judgment dismissing the complaint at the end of plaintiff’s ease reversed on the law and a new trial granted, with costs to appellant to abide the event. Although plaintiff and her brother were confused in locating on the photographs in evidence the hole into which she fell, by description she, her brother, and her sister agreed as to the location, and the brother finally located the place on the photograph, which was in accord with the described location. Plaintiff made out a prima facie case for submission to the jury. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.